

 
Exhibit 10.1

GENPACT LIMITED
2007 OMNIBUS INCENTIVE COMPENSATION PLAN
 
RESTRICTED SHARE UNIT ISSUANCE AGREEMENT
 
THIS RESTRICTED SHARE UNIT ISSUANCE AGREEMENT (the “Agreement”), dated as of
August 13, 2010 (the “Award Date”), is made by and between Genpact Limited, an
exempted limited company organized under the laws of Bermuda (the “Company”) and
Pramod Bhasin (“Participant”).  To the extent not defined herein, all
capitalized terms in this Agreement shall have the meanings assigned to them in
the Genpact Limited 2007 Omnibus Incentive Compensation Plan (the “Plan”).
 
RECITALS:
 
WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant restricted share units
under the Plan as provided for herein.
 
NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1. Grant of Restricted Share Units. The Company hereby awards to Participant, as
of the Award Date, an award (the “Award”) of restricted share units under the
Plan.  The Award entitles the Participant to receive a number of Shares based on
the extent, if any, to which the restricted share units vest. The number of
Shares subject to the awarded restricted share units, the applicable vesting
schedule for the restricted share units and the underlying shares, the dates on
which those vested shares shall be issued to Participant and the remaining terms
and conditions governing the Award shall be as set forth in this Agreement.
 
Target Shares
 

Subject to Award:
The initial number of Shares that will be used to determine Participant’s rights
pursuant to this Award is 500,000 (the “Target Shares”).

 
Vesting Schedule:
Participant shall vest with respect to a number of Shares under this Award based
on three (3) equal installments of Target Shares on each of December 31, 2010,
December 31, 2011 and December 31, 2012 (each, a “Vesting Date”), in each case
provided that Participant is both (i) in employment or service with the Company
or an Affiliate through each such Vesting Date and (ii) the Company achieves the
financial performance condition as set forth on Exhibit A attached hereto (the
“Financial Performance Condition”) for each applicable date.  The actual number
of Shares which shall vest on each Vesting Date shall be as set forth in Exhibit
A.  Except in the event of vesting under Paragraphs 3 and 4 below, the number of
Shares that vest on a Vesting Date may be reduced by up to ten percent (10%)
based on the Committee’s assessment of Participant’s achievement of the
individual performance conditions as set forth on Exhibit A (the “Individual
Performance Conditions”) for such Vesting Date.  Notwithstanding Section
6(i)(vi)(D) or any other provision of the Plan to the contrary, in no event
shall the number of Shares issuable on any Vesting Date be reduced by more than
ten percent (10%) if the Financial Performance Condition for such Vesting Date
is achieved.

 
The Shares may also vest in accordance with the provisions of Paragraphs 3 and 4
of this Agreement.
 
Issuance Dates:
The Shares in which Participant vests in accordance with the foregoing Vesting
Schedule shall be issued in a lump sum on the last business day of the twelfth
calendar month following the end of the Company’s tax year in which that Share
vests, the (the “Issuance Date”). The issuance of the Shares shall be subject to
the Company’s collection of any Applicable Taxes in accordance the procedures
set forth in Paragraph 5 of this Agreement.

 
2. Limited Transferability.  Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares.  Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may make such a beneficiary designation at any time by
filing the appropriate form with the Committee or its designee.
 
3. Cessation of Employment.
 
(a) Except as otherwise provided in this Paragraph 3, should Participant cease
employment or service for any reason prior to vesting in one or more Shares
subject to this Award, then the Award shall be immediately canceled with respect
to those unvested Shares, and the number of restricted share units will be
reduced accordingly.  Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those canceled units.
 
(b) Upon Participant’s termination of employment or service by reason of death
or Disability, this Award shall immediately vest with respect to all the Target
Shares outstanding at the time subject to this Award without regard to
achievement of any Financial Performance Conditions, and those vested Shares
shall be issued to Participant, subject to the Company’s collection of the
Applicable Taxes, on such date or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such termination occurs or (if later) the fifteenth (15th) day of the third
calendar month following such termination date.  The Committee shall not have
any discretion to reduce the number of Shares that vest under this Paragraph
3(b) on the basis of its assessment of the Individual Performance Conditions.
 
(c) Should Participant’s employment or service be terminated by the Company
without Cause or by Participant for Good Reason prior to vesting in one or more
Shares subject to this Award, then Participant shall continue to vest with
respect to the Shares at the time subject to this Award on each of the remaining
Vesting Dates provided the Financial Performance Condition for such Shares on
each such Vesting Date is subsequently attained.  Any such vested Shares shall
be issued to Participant, subject to the Company’s collection of the Applicable
Taxes, on the applicable Issuance Date for such Shares.  The Committee shall not
have any discretion to reduce the number of Shares that vest under this
Paragraph 3(c) on the basis of its assessment of the Individual Performance
Conditions.
 
(d)  For purposes of this Agreement, “Cause” and “Good Reason” shall be as
defined in the employment agreement between Participant and the Company as
amended and restated effective August 13, 2010 (“the Employment Agreement”).
 
(e) For purposes of this Agreement, “Disability” shall be defined as disability
within the meaning of the Treasury Regulations at section 1.409A-3(i)(4).
 
4. Change of Control.  Subject to Participant's continued employment with the
Company or an Affiliate on a Change of Control, any outstanding and unvested
Target Shares shall vest in full (without regard to achievement of any Financial
Performance Conditions) and shall be issued on the applicable Issuance Date for
those Shares; provided, however, that if such Change of Control is a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A of the Internal Revenue Code (the “Code”) and the Treasury Regulations at
section 1.409A-3(i)(5), then such vested Shares shall be issued on or within
five days following such Change of Control.  The Committee shall not have any
discretion to reduce the number of Shares that vest under this Paragraph 4 on
the basis of its assessment of the Individual Performance Conditions.
 
5. Issuance of Shares.
 
(a) On the Issuance Date, the Company shall issue to or on behalf of Participant
a certificate (which may be in electronic form) for the number of vested Shares
issuable under the Award on such date, subject, however, to the Company’s
collection of any Applicable Taxes.
 
(b) Any Applicable Taxes required to be withheld with respect to the issuance of
the vested Shares shall be paid through an automatic Share withholding procedure
pursuant to which the Company will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes; provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required withholding obligations using the minimum statutory
withholding rates.  Notwithstanding the preceding sentence, the Company may, in
its sole discretion, require that such Applicable Taxes be paid through
Participant’s delivery of his or her separate check payable to the Company in
the amount of such taxes.
 
(c) In no event will any fractional shares be issued.
 
(d) The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.
 
6. Compliance with Laws and Regulations. The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required.  The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.
 
7. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.
 
8. Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
if to the Company:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda
Attn:  Secretary
 
with a copy to:
Genpact Onsite Services, Inc.
105 Madison Avenue
2nd Floor
New York, NY 10016-2122
Attn:  Legal Department
 
if to Participant, at Participant’s last known address on file with the Company;
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
 
9. Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.
 
10. Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.  Each Participant and the Company hereby
waive, to the fullest extent permitted by applicable law, any right either of
them may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Plan.
 
11. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Affiliate employing or retaining Participant) or of Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
employment or service (including removal as a director) at any time for any
reason, with or without cause.
 
12. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.
 
13. Code Section 409A.  It is the intention of the parties that the provisions
of this Agreement comply with the requirements of Section 409A of the Code and
the Treasury Regulations issued thereunder.  Accordingly, to the extent there is
any ambiguity as to whether one or more provisions of this Agreement would
otherwise contravene the requirements or limitations of Code Section 409A, then
those provisions shall be interpreted and applied in a manner that does not
result in a violation of the requirements or limitations of Code Section 409A
and the Treasury Regulations thereunder.
 
14. Code Section 457A.  It is the intention of the parties that the provisions
of this Agreement comply with the requirements of Section 457A of the Code and
any guidance issued with respect to Code Section 457A, including but not limited
to Notice 2009-8.  Accordingly, to the extent there is any ambiguity as to
whether one of more provisions this Agreement would otherwise contravene the
requirements of Code Section 457A, then those provisions shall be interpreted
and applied in a manner that does not result in income inclusion pursuant to
Code Section 457A.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 
GENPACT LIMITED
 


 
Signature:                
 
Name:                 
 
Title:                  
 


 
PARTICIPANT
 


 
Signature:                 
 
Name:                    
 
Address:                 
 











 
 

--------------------------------------------------------------------------------

 

Exhibit A


 
Financial Performance Conditions:
 
 
2010 Financial Performance Conditions
 
 
The Financial Performance Conditions to be achieved under the Award are Revenue
Growth and EBITDA Growth for the Company for the Performance Period commencing
on July 1, 2010 and ending on December 31, 2010 compared to the period beginning
July 1, 2009 and ending on December 31, 2009.  For each goal there are three
designated levels of attainment – threshold, target and outstanding.
 


Performance Level
Revenue Growth
EBITDA Growth
Outstanding
20%
20%
Target
17%
14%
Threshold
15%
10%



·
For such purpose, Revenue Growth and EBITDA Growth shall be calculated without
taking into account the effect of any acquisition or restructuring.



·
The Shares to which Participant may become entitled at the end of the
Performance Period shall be calculated by multiplying the designated number of
Target Shares by a performance percentage based on the level of achievement of
each performance goal as follows (and rounding down to the nearest whole
number):




   
Organic Revenue Growth
   
15.0%
16.0%
17.0%
18.5%
20.0%
EBITDA Growth
10.0%
50%
63%
75%
88%
100%
12.0%
63%
75%
88%
100%
113%
14.0%
75%
88%
100%
113%
125%
17.0%
88%
100%
113%
125%
138%
20.0%
100%
113%
125%
138%
150%

 
Straight line interpolation will apply to performance levels between the ones
illustrated above.  If performance below threshold occurs for either metric,
payout on the other metric will also be zero regardless of performance.


·  
The goals will be measured based on Company-wide performance on a consolidated
basis.



2011 and 2012 Financial Performance Conditions


The Financial Performance Conditions to be achieved under the Award are Revenue
Growth and Adjusted Operating Income Growth for the Company for the Performance
Periods commencing on January 1, 2011 and ending on December 31, 2011 and
commencing on January 1, 2012 and ending on December 31, 2012.  For each goal
there are three designated levels of attainment – threshold, target and
outstanding.  Unless different performance levels are set by the Compensation
Committee of the Board of Directors of the Company no later than March 31, 2012
with respect to the 2012 fiscal year, the applicable performance levels are as
set forth below.


Performance Level
Revenue Growth Over Prior Year
Adjusted Income from Operations Growth Over Prior Year
Outstanding
17%
16%
Target
12.5%
12.5%
Threshold
8%
7%

 
·
For such purpose, Revenue Growth and AOI Growth shall be calculated without
taking into account the effect of any acquisition or restructuring.


 
 

--------------------------------------------------------------------------------

 


·
The Shares to which Participant may become entitled at the end of the
Performance Period shall be calculated by multiplying the designated number of
Target Shares by a performance percentage based on the level of achievement of
each performance goal as follows (and rounding down to the nearest whole
number):




   
Organic Revenue Growth
   
8.0%
10.3%
12.5%
14.8%
17.0%
 AOI Growth
7.0%
75%
81%
88%
100%
113%
9.8%
81%
88%
94%
106%
119%
12.5%
88%
94%
100%
113%
125%
14.3%
100%
106%
113%
125%
138%
16.0%
113%
119%
125%
138%
150%



Straight line interpolation will apply to performance levels between the ones
illustrated above.  If performance below threshold occurs for either metric,
payout on the other metric will also be zero regardless of performance.  If the
Compensation Committee sets different performance levels, the table shall be
revised accordingly.


·  
The goals will be measured based on Company-wide performance on a consolidated
basis.



Individual Performance Conditions:
 
1.  
Participant must develop succession plans for senior management of the Company
reasonably satisfactory to the Board.

 
2.  
Participant must develop and pursue a strategy for inorganic growth, including
through acquisitions, joint ventures or other strategic transactions.

 
3.  
Participant must further develop and execute on the Company’s Smart Enterprise
Processes (SEPsm) strategy.

 
4.  
Participant must continue to attract and retain world class talent.





 

 
 

--------------------------------------------------------------------------------

 
